The plaintiff in error, hereinafter referred to as the defendant, entered his plea of *Page 443 
guilty, and was sentenced by the court to pay a fine of $250, and to be imprisoned in the county jail for 60 days, and appeals.
The defendant urges that the punishment imposed is excessive, and that he should have received the same sentence as other parties who entered their pleas on the same day that the defendant entered his plea and received his sentence.
The defendant was by information charged with having possession of a still. There is nothing in the record to show any reason why the sentence of the court should be modified, or to show that the court erred in imposing the sentence upon the defendant. There is no testimony in the record, and the presumption is the court imposed such a sentence as it deemed commensurate with the crime committed.
Finding no error in the record sufficient to warrant a reversal, the judgment is affirmed.
CHAPPELL, J., concurs. EDWARDS, J., absent, not participating.